Citation Nr: 0910655	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  06-00 357	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 10 percent disabling.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for bilateral hand 
disability. 

4.  Entitlement to service connection for bilateral foot 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active naval service from January 1952 to 
November 1955.  The evidence shows that the Veteran was 
wounded in action.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.    

Consideration of the Veteran's claims for service connection 
for bilateral hands and bilateral feet disabilities are 
deferred pending completion of the development sought in the 
remand that follows the decision below.  

The Board notes that evidence was received at the Board in 
February 2009, well after the case was certified to the 
Board.  The evidence consists of medical treatment records 
from 2008 showing feet and hands complaints, and assertion by 
the Veteran to his treating physician that he thought he had 
frostbite in Korea.  Also newly received are buddy statements 
corroborating that the Veteran served in an open gun mount 
during sub-freezing conditions, as well as other evidence 
duplicative of evidence already of record.  Absent a waiver 
from the veteran, a remand is necessary when evidence is 
received by the Board that has not been considered by the 
agency of original jurisdiction (AOJ).  Disabled Am. Veterans 
v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Neither the Veteran nor his accredited representative has 
waived AOJ consideration of this newly received evidence.  
Since the Board will remand the bilateral hands and bilateral 
feet disability claims for another reason, this newly 
received evidence will be considered by the agency of 
original jurisdiction (AOJ) in the course of that remand.    


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss has increased and 
warrants an increased rating.  

2.  The veteran does not have PTSD that is related to his 
military service.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for the veteran's 
bilateral hearing loss have been met, effective July 12, 
2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.85, Diagnostic Code 6100 (2008).  

2.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f), 4.125(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2005, before the RO decision that denied these claims was 
issued.  

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  

While the notifications did not include the criteria for 
assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), since the Veteran's PTSD service connection claim 
will be denied, these questions are not now before the Board.  
As regards the Veteran's hearing loss increased rating claim, 
the Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that, once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, as is the case here, VCAA 
notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated.  Dingess, supra at 490. Consequently, a remand 
for the purpose of a Dingess notification is not necessary.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Regarding the claimant's hearing loss increased rating claim, 
he was apprised that, to substantiate the claim, he must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  He has been given the rating criteria for 
hearing loss disability, and was provided examples of the 
types of medical and lay evidence that the claimant may 
submit or ask VA to obtain that are relevant to establishing 
entitlement to increased compensation.  See Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  While the notification did 
not specifically mention that he should provide evidence 
demonstrating the effect that averred worsening had on 
employment and his daily life, the VCAA notice letter 
requested that that he provide statements from people who 
have witnessed how his symptoms have affected him, which 
would logically include both at a workplace and in his daily 
life activities.  The Board therefore finds that the RO's 
notifications to the Veteran were in substantial compliance 
with the holding in Vasquez-Flores, supra.  See Mayfield v. 
Nicholson, 19 Vet.App. 10, 121, 130 (2005) ("Mayfield I "), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(notice letter to claimant was in substantial compliance with 
regulation).  

The RO also provided a statement of the case (SOC) reporting 
the results of its reviews of the issues on appeal and the 
text of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment record (STR) file (which contains both 
medical treatment records and non-treatment medical records 
such as reports of physical examinations and reports of 
diagnostic studies, as well as administrative documents and 
dental treatment records), and post-service medical records, 
and secured examinations in furtherance of his claims.  In 
this regard, the Board notes that the Veteran's accredited 
representative averred that the Veteran's hearing loss has 
worsened since his audiological evaluation in June 2004, and 
that the hearing loss issue should be remanded in order to 
obtain another examination.  See Palczewski v. Nicholson, 21 
Vet. App 174, 180-82 (2007) (suggesting that evidence or 
allegation of worsening of a disability since a previous 
examination would warrant an additional VA examination).  As 
will be seen, however, there is a more recent audiological 
evaluation of record that shows that the Veteran's hearing 
loss did, indeed, worsen after the June 2004 examination.  
Since there is sufficient competent medical evidence on file 
on which to render a decision, the Board finds that yet 
another audiological examination is not necessary.  The 
Veteran requested a hearing before a member of the Board, but 
subsequently cancelled the scheduled hearing.  VA has no duty 
to inform or assist that was unmet.  

II.  Hearing loss

The Veteran was granted service connection for bilateral 
hearing loss in a rating decision dated in October 2004, 
rated as 10 percent disabling.  The Veteran did not appeal 
that decision, but did indicate in correspondence received in 
December 2004 that he had had a hearing test in Topeka, 
Kansas, that month.  The RO interpreted this correspondence 
to be a new claim for an increased rating.  

The Veteran's 10 percent award was based on an audiological 
evaluation in June 2004.  The Veteran was subsequently 
evaluated again in July 2005 at the request of his primary 
care provider.  The July 2005 audiological evaluation 
reported that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
50
65
70
LEFT
30
40
60
60
60

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 64 percent in the left ear.  

Defective hearing is rated in accordance with the criteria 
set forth in 38 C.F.R. §§ 4.85, 4.86.  In evaluating the 
veteran's hearing loss, the Board notes that hearing loss 
evaluations are determined by a mechanical application of the 
rating schedule, which is grounded on numeric designations 
assigned to audiometric examination results.  See, e.g, 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1999).  Ratings 
range from zero to 100 percent based on organic impairment of 
hearing acuity.  Auditory acuity is gauged by examining the 
results of controlled speech discrimination tests, together 
with the results of puretone audiometric tests in the 
frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the 
degree of disability, the rating schedule establishes 11 
auditory acuity levels ranging from level I, for essentially 
normal acuity, through level XI, for profound deafness.  
38 C.F.R. § 4.85.  

Entering Table VI (shown below, from 38 C.F.R. § 4.85) with 
the July 2005 examination results, the right ear average 
puretone threshold of 56.25 with speech recognition ability 
of 76 percent, yields a numeric score of level IV.  The left 
ear average puretone threshold was 55 with speech recognition 
of 64 percent, yielding a numeric score of level VI.    

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VII
I 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VII
I
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


Entering Table VII (abbreviated below from 38 C.F.R. § 4.85) 
with the above results (better ear level score of IV; poorer 
ear level score of VI) shows that the level of the veteran's 
compensable hearing loss evaluation is 20 percent.    

Table VII

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear


 

Having applied the audiological examination results to the 
rating schedule, the Board finds that a higher, 20 percent, 
rating is warranted effective July 18, 2005, the date of the 
audiological evaluation showing the Veteran's hearing had 
decreased.  To that extent, the Veteran's claim is granted.  
As is evident from the foregoing, the evidence of records 
does not warrant a rating higher than 20 percent.  It follows 
then that a staged rating is also inapt.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

III.  PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (which requires a diagnosis in accordance with the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV)); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressor is related to such 
combat, the veteran's lay testimony regarding the claimed 
stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f).
 
The record shows that the Veteran served aboard a Navy 
cruiser in combat during the Korean conflict.  The Veteran's 
STRs show that he was awarded the Purple Heart for a shell 
fragment wound inflicted while serving on a gun crew, and 
contends that he has PTSD as a result of this incident.    

The Veteran was afforded a VA PTSD examination in April 2005 
in order to determine if he has PTSD diagnosed in accordance 
with DSM-IV.  The Veteran reported to his examiner that he 
has nightmares about once a week that deal with his being 
shelled and wounded while serving in Korea.  He reported 
intrusive thoughts of the events two to three times per week 
that leave him somewhat alert and anxious.  He did not report 
any flashbacks, and he had none of the avoidant signs.  He 
reported currently having several close friends and a good 
social life.  He has been married to his second wife for 25 
years.  He said he had no problems going into crowded places, 
but does have problems if he watches news because it can 
bring on more intrusive thoughts.  

He reported that he gets quite anxious when there is a loud 
noise.  He said that he has noted that he has been irritable 
and hot tempered since his combat experience, but he does not 
have any feelings of foreshortening.  He reported earlier 
problems with alcohol that were related to the breakup of his 
first marriage.  He sleeps well.  The examiner found no 
depression, and the Veteran said he had never been treated 
for depression.  The examiner described the Veteran's post-
service life as a "pretty good psychosocial adjustment," 
with good long-term employment and fairly long relationships 
of over 20 years in each of his two marriages.  

On examination the examiner found the Veteran to be 
cooperative and oriented in all spheres.  There was no 
evidence of hallucinations, body image distortion, 
depersonalization, or derealization.  Thoughts were coherent.  
There was no evidence of delusions.  He had a little trouble 
remembering three items after five minutes; he could remember 
only one, but admitted that he was somewhat anxious.  He 
could spell a word backwards and could categorize properly 
and show good judgment.  Affect and mood were euthymic, and 
there were no tics or mannerisms.  

The examiner also found that there was no impairment of 
thought process or communication, and no delusions or 
hallucinations.  Eye contact was good; he was interactive.  
There was no evidence of suicidal or homicidal ideation, and 
the Veteran looked well-groomed, evidencing the ability to 
maintain personal hygiene.  Memory was "pretty good," even 
though he could only remember one of three items because of 
his anxiousness.  Long term memory was good.  There was no 
ritualistic behavior, and rate and flow of speech were 
relevant and not illogical.  The Veteran reported no panic 
attacks and showed no impaired impulse control.  

The examiner concluded that the Veteran does not have PTSD.  
The Veteran met the criteria of having a stressor and 
remembering the stressor and being alert, but did not meet 
the avoidant criteria required for a diagnosis of PTSD.  The 
examiner noted that the only one he meets is an increase in 
symptoms if he hears the news, but that even on hearing it, 
he does not stay away from the news.  

A diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnosis was partial expression of PTSD, 
but not meeting the full criteria; history of alcohol abuse 
and dependence, in remission; and anxiety disorder probably 
related to partially expressed PTSD.  There was no diagnosis 
in Axis II (personality disorders and mental retardation).  
In Axis III (general medical conditions) the examiner listed 
eight conditions.  In Axis IV (psychosocial and environmental 
problems) the examiner noted chronic medical illnesses and 
some estrangement from his children.  The Axis V (global 
assessment of functioning (GAF) score) report was 80 (which, 
the Board notes, is the top of the DSM-IV scale denoting no 
more than slight impairment in social, occupational, or 
school functioning).  

The examiner commented that the Veteran had a pretty good 
childhood, and had no trouble in employment.  He noted that 
there are no other problems of a psychiatric nature.  He 
summarized that the Veteran has done rather well. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

Here, there is no credible medical evidence of a current PTSD 
disability.  As noted in the foregoing summary of the 
Veteran's PTSD examination, the Veteran does not have PTSD 
diagnosed in accordance with DSM-IV, which is required for 
service connection for PTSD.  With no medical evidence of the 
claimed disability, the analysis ends, and service connection 
must be denied.  

The Board acknowledges the Veteran's contention that he has 
PTSD as a result of his described combat stressors in Korea.  
However, there is no evidence of record showing that the 
veteran has the specialized medical or psychological 
education, training, and experience necessary to render a 
competent diagnosis or opinion regarding PTSD.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).  
Consequently, the veteran's own assertions in this regard 
have no probative value.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran does not have PTSD that is etiologically related to 
his military service.


ORDER

Entitlement to a 20 percent rating for the Veteran's 
bilateral hearing loss is granted, effective July 12, 2005.  

Entitlement to service connection for post-traumatic stress 
disorder is denied.  


REMAND

The Veteran contends that he has bilateral hands and 
bilateral feet disabilities that he believes to be related to 
his military service.  Specifically, he has stated that he 
believes that he got frostbite in Korea.  The Veteran's STRs 
show a single finger fracture in January 1954, but no other 
hand or foot complaint, and no complaint of treatment 
suggestive of frostbite.  His separation examination reported 
normal clinical evaluation of the upper and lower 
extremities.  A VA podiatrist has attributed current foot 
pain to diabetes-related peripheral neuropathy.  
Notwithstanding the foregoing, since the evidence of record 
suggests that the Veteran was exposed to subfreezing 
temperatures with a potential for cold injuries while serving 
in Korea, the Board finds that a medical opinion is required 
in order to determine whether it is at least as likely as not 
that the Veteran has either a hand or foot disability that is 
related to exposure to extreme cold weather or a hand injury 
related to his January 1954 finger fracture.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (examination required when 
insufficient competent medical evidence is on file with which 
to make a decision on the claim).  

Accordingly, the veteran's case is REMANDED to the AOJ for 
the following actions:
	
1.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
Specifically, the AOJ must provide notice 
to the veteran of the criteria for 
assignment of disability ratings and for 
award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should arrange for the veteran 
to undergo a VA cold injury protocol 
examination by a medical professional 
with appropriate expertise to determine 
whether it is at least as likely as not 
that the Veteran has any hand or foot 
disabilities that are related to his 
averred exposure to cold weather while 
serving aboard ship in Korean waters 
during the winter, or has a right hand 
disability that is related to his January 
1954 hand injury.  All indicated studies, 
tests, and evaluations deemed necessary 
should be performed and the results noted 
in the examination report.  

If the examiner finds any cold injury 
involving a joint and that affects 
limitation of motion, the examiner is 
requested to take into consideration the 
provisions of 38 C.F.R. § 4.40 concerning 
lack of normal endurance, functional loss 
due to pain, and pain on use and during 
flare-ups; the provisions of 38 C.F.R. § 
4.45 concerning weakened movement, excess 
fatigability, and incoordination; and the 
provisions of 38 C.F.R. § 4.10 concerning 
the effects of the disability on the 
veteran's ordinary activity.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A complete rationale should be given for 
any opinions and conclusions expressed.  

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The RO should ensure that the examination 
report complies with this remand and the 
questions presented in the RO's 
examination request, especially with 
respect to the instructions to provide 
medical opinions.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2008).

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.    

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


